Title: To James Madison from William Pinkney, 22 June 1808
From: Pinkney, William
To: Madison, James



Dear Sir
London June 22. 1808

My Letters, since the Departure of the Osage, were of the following Dates, May 30th. (private) June 5th. (private), June 6th. (private) and June 5th. (public).  Duplicates of two of these Letters are now enclosed.  I had intended to write by the Packet, but lost the Opportunity by the Mistake of a Gentleman, who meant to take Passage in her to America and was to have Been the Bearer of my Letters.
The Interview which (as stated in my Letter of the 5th.) I supposed would occur between Mr. Canning & myself, has not yet taken place.  Upon Enquiry I found that he had probably received Dispatches from Mr. Erskine, brought by the St. Michael, and delivered, off L’Orient, to the Officer who visited her from the British Squadron; and I knew that private Letters had been received by those about the Government, enclosing American Newspapers &c.  It was quite possible, therefore, that Mr. Canning was in possession of material American Intelligence to which I was a Stranger, although a Disposition had been shewn to give me the Benefit of their Information, and much had in Fact been communicated to me  The St. Michael was expected from Day to Day and the Attention of Ministers, and indeed of every Body else, was engrossed by the novel Position of Spain, from which against all sound Calculation, an undefined something, of great Importance, was (and still is) anticipated.  Under all these Circumstances it did not appear to be adviseable to break in upon Mr Canning’s Time (which the Business of the Spanish Deputies & of the House of Commons might be supposed completely to occupy) by claiming the promised Interview, which would undoubtedly be more in its Place after the arrival of the St. Michael.  Thus the Matter rests at present.  The St. Michael has not appeared, and I have no other Tidings of her than will be found in the enclosed Copy of Mr. Cannings Note to me of the 6th. referred to in one of the Letters above mentioned.  She may, however, arrive in a few Days.
Parliament will very soon ajourn. Some of its late proceedings remain to be explained to you.
The act (for carrying into Execution the Treaty of 1794) which has for the last eleven or 12 years regulated the commercial Relations of the U. S. & G. B., expires with the present Session of Parliament, & has not been continued. As a Substitute for it Mr. Rose has brought in a Bill which applies to our Intercourse with Great Britain their Navigation Act & (as to Duties) the Rule of the most favoured Nation.  Nothing is said in the Bill of their E. India Possessions, with which, of course, we shall not be authorized to trade.  Our Commerce with their W. Indian & N. American Colonies rests upon other Laws with which you are acquainted & in which no Change has been made.  Some Friends in the House of Commons have promised me several Copies of Mr. Rose’s Bill, (which has been printed) and, if obtained in Time, one shall be forwarded to you by this opportunity.
The Committee of the House of Commons on the Distillation of Sugar & Molasses, at the Head of which is Lord Benning, have lately made a third Report, which has reference to us.  It recommends, as I am told, that, during the present War, Colonial proprietors shall, in addition to  Rum & Molasses, be allowed to exchange Sugar & Coffee for our provisions & Lumber  It seems that Ministers do not mean at this Session to propose any Bill in Conformity with this Recommendation; although if they had not approved of the Report it certainly would not have been made.  I shall probably be able to send you at the same Time with this Letter, a printed Copy of this Report which I have not yet seen.
Attempts have been made to ensure Supplies, for their W. Indian Colonies, of those Articles for which they have hitherto been dependent on us by (as I understand) three Provisions.
The first is said to authorize the Exportation of W. Indian Commodities, from the Islands direct, to any port or place in Europe south of Cape Finisterre, and the Importation in Return of Flour &c. If confined to Europe (as I am told it is) this Provision must relate almost wholly to Sicily, & can have no Effect.
The second is said to authorize a similar Communication with South America, and the third is said to look to the Carriage from New Brunswick &c. to the B. Islands of articles previously smuggled, in Violation of our Embargo, from the U. S.  I trust you will have guarded effectually against this last disgraceful practice, if any such exists, as is here pretended.
Of all these Bills (the purport of which I state to you upon Information only,) I will send You Copies by the St. Michael, but, as they have not been printed (as is usual with Bills of so much Importance) I fear I cannot send you Copies now.
I am not sure that I am sufficiently apprized of what has lately been done in Congress; but as far as it is understood here it has had a good Effect.  For my own Part I do not doubt that the admirable Combination of Firmness Spirit, & Prudence, which led to the Non Importation Act, the President’s Proclamation, & the Embargo, will be found to have distinguished our Conduct to the last.  I have the Honor to be, with sincere attachment and the highest Consideration, dear Sir, Your most obedient humble Servant

Wm: Pinkney

